                              Case 2:18-cv-01171-JCM-PAL Document 22 Filed 11/05/18 Page 1 of 2


                       1     ADAM GANZ, ESQ.
                             Nevada Bar No. 6650
                       2     Email: aganz@ganzhauf.com
                             MARJORIE HAUF, ESQ.
                       3
                             Nevada Bar No. 8111
                       4     Email: mhauf@ganzhauf.com
                             JOLENE MANKE, ESQ.
                       5     Nevada Bar No. 7436
                             Email: jmanke@ganzhauf.com
                       6     GANZ & HAUF
                             8950 W. Tropicana Avenue, Suite 1
                       7
                             Las Vegas, Nevada 89147
                       8     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       9     Attorneys for Plaintiff
                             Dong “Kevin” Guo
                     10

                     11                                   UNITED STATES DISTRICT COURT

                     12                                            DISTRICT OF NEVADA

                     13
                              DONG “KEVIN” GUO,
                     14                                                         CASE NO.:      2:18-cv-01171-JCM-PAL
                     15                              Plaintiff,

                     16       vs.

                     17       WAL-MART STORES, INC., a foreign
                              corporation; DOE WORKER, an individual;                    STIPULATION AND ORDER
                     18       DOES 1 through 10, inclusive; and ROE                          (FIRST REQUEST)
                     19       CORPORATIONS 1 through 10, inclusive,

                     20                              Defendants.

                     21

                     22
                                     IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
                     23
                             counsel of record, that the deadline for Plaintiff to file his response to Defendant Wal-Mart Stores,
                     24
                             Inc’s Motion to Dismiss Doe Worker Pursuant to FRCP 12(b)(6), (Dkt. 18, filed 10/22/18), currently
                     25

                     26      due November 5, 2018 be extended through November 12, 2018.

                     27             Likewise, the deadline for Defendant’s Reply should be extended by seven (7) days from

                     28      November 12, 2018, to November 19, 2018.

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                 Page 1 of 2
       Fax: (702) 598-3626
                              Case 2:18-cv-01171-JCM-PAL Document 22 Filed 11/05/18 Page 2 of 2


                       1            This is Plaintiff’s first request for an extension and this stipulation is submitted in good faith

                       2     without the purpose of undue delay.
                       3
                              Dated this 5th day of November, 2018            Dated this 5th day of November, 2018.
                       4

                       5      GANZ & HAUF                                     PHILLIPS SPALLAS & ANGSTADT, LLC

                       6      /s/ Marjorie Hauf, Esq.                         /s/ Robert K. Phillips, Esq.
                       7      ________________________                        ____________________________
                              MARJORIE HAUF ESQ.                              ROBERT K. PHILLIPS, ESQ.
                       8
                              Nevada Bar No. 8111                             Nevada Bar No. 11441
                       9      JOLENE J. MANKE, ESQ.                           TIMOTHY D. KUHLS, ESQ.
                              Nevada Bar No. 7436                             Nevada Bar No. 12980
                     10       8950 W. Tropicana Ave. #1                       504 S. Ninth Street
                              Las Vegas, NV 89147                             Las Vegas, NV 89101
                     11       Attorney for Plaintiff                          Attorney for Defendant
                     12                                                       WAL-MART STORES, INC.

                     13

                     14

                     15
                                    IT IS SO ORDERED.
                     16
                                           November
                                    Dated this         13,_____________,
                                               ___ day of  2018.         2018.
                     17

                     18                                                    ______________________________________
                     19                                                    UNITED STATES DISTRICT COURT JUDGE

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                  Page 2 of 2
       Fax: (702) 598-3626
